DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vertical piston "332" in paragraph [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the "wet chamber" in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0037], line 2 - "The pneumatic clamp mechanism 200" should read "The pneumatic clamp mechanism 300" as referred to in the previous line as well as in reference to Figure 3.
In paragraph [0039], line 9 - "in a later direction" should read "in a lateral direction".  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 2 - "the sliding table coupled to the lateral actuator" should read "the sliding table being coupled to the lateral actuator".  Appropriate correction is required.
Claim  objected to because of the following informalities:
In line 5 - "pass through a water bath" should read "passing through a water bath"
In line 5 - "pass through a slurry infusion bath" should read "passing through a slurry infusion bath"
In lines 5-6 - "form an impregnated textile" should read "forming an impregnated textile".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is recites the limitation “further comprising a wet chamber for curing the textile reinforced concrete”.  It is unclear whether the wet chamber is intended to be part of the pultrusion system as claimed or is separate therefrom as the wet chamber has been omitted from the drawings (see section 3 above).  As a wet chamber has been omitted from the Drawings, the wet chamber in claim 4 is interpreted as being separate from the pultrusion system (e.g. a post-processing apparatus).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2019/0085563 A1), in view of Sumerak (US 5,556,496).
Regarding claim 1, Bischoff teaches a pultrusion system for manufacturing three-dimensional textile reinforced concrete products (Figure 22) comprising: 
a feeding station having a textile wound thereon (roll 84 having textile structure 82 in Figure 22; paragraph 0087); 
an slurry infusion bath having rollers disposed therein (bath 35 in Figure 22); 
a calendar machine comprising a first roller and a second roller, the first roller disposed opposite the second roller, and the first roller configured to rotate in an opposite direction of the second roller (opposing rollers above bath 35 in Figure 22).

Alternatively, Sumerak discloses a pultrusion system (Figure 1) comprising a feeding station having a textile wound thereon (spools 1); an infusion bath (16); and a clamping mechanism (reciprocating clamp type puller 80) configured to grab, pull and release the material being conveyed through the pultrusion system (col 8, line 55 – col 9, line 15).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nishi and provided a clamping mechanism, as disclosed by Sumerak since Sumerak indicates that clamps are suitable and conventional for pulling material through pultrusion systems.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  While Sumerak is silent as to the clamp being pneumatic, Sumerak discloses other components of the pultrusion system being either hydraulic or pneumatic (col. 7, lines 37-38); hence, providing a pneumatic-type clamp would be a matter of design choice to one of ordinary skill in the art.

Regarding claim 2, Bischoff, as modified by Sumerak, further teaches the pneumatic clamp is computer controlled (col 9, lines 12-20; col 10, lines 1-2).
Regarding claim 3, Bischoff, as modified by Sumerak, further teaches a pneumatic press to shape the textile reinforced material (mold 36 in Figure 22 of Bischoff; reshaping die 32 in Figure 1 of Sumerak).
Regarding claim 5, Bischoff, as modified by Sumerak, further teaches the pneumatic clamp comprises a lateral actuator and a vertical actuator, the vertical actuator being configured to grab and release the textile, and the lateral actuator being configured to pull the textile (col. 8, lines 55-67; upper gripper…is vertically movable between an unclamped and a clamped position.  The entire reciprocating clamp…is movable in the machine direction…to pull the pultruded material).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Sumerak and Ferreira - Influence of curing conditions on the mechanical performance of concrete (2012).

Ferreira discloses the performance of concrete is improved under damper curing conditions (Abstract).  As shown in Figures 6-7, compressive strength of the concrete was improved when curing was completed in a wet chamber (WCC) over curing in laboratory conditions (LCC) or curing in an outdoor environment (OEC).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cured the textile reinforce concrete in a wet chamber, therein controlling the humidity, to improve the strength/properties of the concrete, as disclosed by Ferreira. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Sumerak and Hong (WO 2019103367 A1; translation as provided).
Regarding claim 6, Bischoff, as modified by Sumerak, teaches all the elements of claim 5 as discussed above but does not teach the pneumatic clamp further comprises a sliding table and a plate, the sliding table [*being] coupled to the lateral actuator, the plate being coupled to the vertical actuator, wherein the sliding table and the plate are configured to receive the textile therebetween.
an actuator for moving the movable body is the left and right is provided) and the plate is coupled to an actuator (implicit from paragraph 0034).  As Bischoff/Sumerak relates to clamping and pulling of material, absent a showing of unexpected results it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the clamping mechanism of Bischoff/Sumerak with the clamping mechanism of Hong, for the benefit of continuous clamping and pulling.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Sumerak and Schneider (GB 431,130, further translation as provided).
Regarding claims 7-8, Bischoff, as modified by Sumerak, teaches all the elements of claim 1 as discussed above but does not teach the slurry infusion bath comprises a cement based matrix and a chemical admixture.
Schneider teaches an apparatus (Figure 5) and corresponding method for infusing a textile (line 84-93) in a slurry bath (trough-shaped box e in Figure 5) of cement (93-95) and further subjecting the infused textile through calendar rolls (h) to saturate as well as to remove .

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Sumerak and Hilakos (US 4,907,527).
Regarding claim 9, Bischoff, as modified by Sumerak, teaches a method for forming a three-dimensional textile reinforced concrete product, the method comprising: 
grasping, via a pneumatic clamp (reciprocating clamp type puller 80 in Figure 1 of Sumerak), a portion of a textile (textile structure 82 in Figure 22; paragraph 0087 of Bischoff); 
pulling, via the pneumatic clamp (reciprocating clamp type puller 80 in Figure 1 of Sumerak), the textile to cause the textile to unroll from a feeding station (roll 84 in Figure 22; paragraph 0087), pass[*ing] through a slurry infusion bath (bath 35 in Figure 22 of Bischoff), and form[*ing] an impregnated textile; and 
passing the impregnated textile through a calendar machine comprising rollers (opposing rollers above bath 35 in Figure 22 of Bischoff).
Bischoff, as modified by Sumerak, teaches all the elements claim 9 as discussed above but does not teach passing the through a water bath.  However, it is submitted using multiple immersion tanks for pre-wetting textile is well known and conventional in the art for washing Pertinent Prior Art below).  It would have been obvious for one of ordinary skill in the art at the time of filing to pass the textile through a water bath prior to the infusion bath to wash the textile and/or to improve wetting of the textile, as is known in the art.
Alternatively, Hilakos teaches a pultrusion apparatus and corresponding method for forming a textile reinforced part (Figure 1) comprising pulling the textile from a feeding station (16, 18), passing the textile through a first bath (20), and passing the textile through a second bath (vessel 26), forming an impregnated textile (col 3, lines 28-46).  Hilakos discloses the first bath wets the textile for preparation for the second bath (col 3, lines 43-45).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bischoff/Sumerak to incorporate the teachings of Hilakos to pass and wet the textile through a first bath, as disclosed by Hilakos.  While Hilakos does not disclose the first bath is a water bath, absent a showing of unexpected results, it is submitted one of ordinary skill in the art would have used water dependent on the textile and/or material of the second bath.
Regarding claim 10, Bischoff, as modified by Sumerak and Hilakos, further shaping the impregnated textile via a pneumatic press (mold 36 in Figure 22 of Bischoff; reshaping die 32 in Figure 1 of Sumerak).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, as modified by Sumerak and Hilakos, as applied to claim 10 above, and further in view of Ferreira.

Ferreira discloses the performance of concrete is improved under damper curing conditions (Abstract).  As shown in Figures 6-7, compressive strength of the concrete was improved when curing was completed in a wet chamber (WCC) over curing in laboratory conditions (LCC) or curing in an outdoor environment (OEC).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cured the textile reinforce concrete in a wet chamber, therein controlling the humidity, to improve the strength/properties of the concrete, as disclosed by Ferreira. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, as modified by Sumerak and Hilakos, as applied to claim 9 above, and further in view of Hong.
Regarding claim 12, Bischoff, as modified by Sumerak and Hilakos, teaches all the elements of claim 9 as discussed above but does not teach grasping the portion of the textile further comprises clamping, via the pneumatic clamp, the textile between a plate and a sliding table nor wherein pulling the textile further comprises sliding the sliding table, via a lateral actuator of the pneumatic clamp.
As discussed above, Hong teaches a pulling apparatus (Figure 2) comprising a clamping mechanism (200) for continuously clamping and pulling a material through a die.  The clamping mechanism comprises a movable body (200; e.g. a sliding plate) and a clamp (230; e.g. a plate configured to receive the material (paragraph 0034), where the movable body is coupled to a an actuator for moving the movable body is the left and right is provided) and the plate is coupled to an actuator (implicit from paragraph 0034).  As Bischoff/Sumerak relates to clamping and pulling of material, absent a showing of unexpected results it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the clamping mechanism of modified Bischoff with the clamping mechanism of Hong, for the benefit of continuous clamping and pulling.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Sumerak and Hilakos, as applied to claim 9 above, and further in view of and Schneider.
Regarding claim 14, Bischoff, as modified by Sumerak, teaches all the elements of claim 9 as discussed above but does not teach the slurry infusion bath comprises a cement based matrix and a chemical admixture.
Schneider teaches an apparatus (Figure 5) and corresponding method for infusing a textile (line 84-93) in a slurry bath (trough-shaped box e in Figure 5) of cement (93-95) and further subjecting the infused textile through calendar rolls (h) to saturate as well as to remove excess slurry (lines 27-30).  As both Bischoff and Schneider pertain to textile reinforced concreted products and drawing material through an infusion bath and calendar rolls, one of ordinary skill in the art would have it obvious to substitute the cement based bath of Schneider with a reasonable expectation of predictable results.  Furthermore, Bischoff further discloses it 
Regarding claim 15, Bischoff, as modified by Sumerak and Schneider, further teaches passing the impregnated textile further comprises squeezing the impregnated textile and uniformly distributing the cement based matrix across the textile (lines 27-30 of Schneider; opposing rollers above bath 35 in Figure 22 of Bischoff).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Markowski (US 2017/0232691 A1) discloses removal of excess material by wiper or squeegee (Fig 3).
Killmeyer (US 4,296,060) and Rokicki (US 5,954,904) disclose a clamp for a pultrusion system having horizontal and vertical actuators (Fig 2).
Lewis (US 4,347,287) discloses a clamping mechanism having a vertical plate and sliding lateral table (Fig 4).
Barber (US 3,371,983) discloses pretreating a textile in a water bath to remove impurities).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/09/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748